  4:21-cv-03004-RGK-PRSE Doc # 16 Filed: 04/22/21 Page 1 of 3 - Page ID # 92




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DAVID GILLS, and DUKHAN MUMIN,                              4:21CV3004

                    Plaintiffs,
                                                        MEMORANDUM
       vs.                                               AND ORDER

SCOTT R. FRAKES, in his official and
individual capacities; and PETE
RICKETTS, in his official and individual
capacities,

                    Defendants.


       This matter is before the court on its own motion. On February 3, 2021, the
court required Plaintiff Dukhan Mumin (“Mumin”) to show cause why he is entitled
to proceed in forma pauperis (“IFP”) in this action. (See Filing 12.) This court has
previously determined that three or more federal court cases brought by Mumin,
while a prisoner, were dismissed as frivolous or for failure to state a claim. See
Dukhan Mumin v. Scott Frakes, et al., Case No. 4:17-cv-3032-RGK-PRSE (listing
cases). The Prison Litigation Reform Act (“PLRA”) prevents a prisoner with “three
strikes” from proceeding IFP unless the prisoner is under imminent danger of serious
physical injury. 28 U.S.C. § 1915(g).

       “[T]he requisite imminent danger of serious physical injury must exist at the
time the complaint or the appeal is filed.... [and] the exception focuses on the risk
that the conduct complained of threatens continuing or future injury, not on whether
the inmate deserves a remedy for past misconduct.” Martin v. Shelton, 319 F.3d
1048, 1050 (8th Cir. 2003). Applying these principles, the Eighth Circuit has
concluded that the imminent-danger-of-serious-physical-injury standard was
satisfied when an inmate alleged that prison officials continued to place him near his
inmate enemies, despite two prior stabbings, Ashley v. Dilworth, 147 F.3d 715, 717
(8th Cir. 1998), and when an inmate alleged deliberate indifference to his serious
medical needs that resulted in five tooth extractions and a spreading mouth infection
  4:21-cv-03004-RGK-PRSE Doc # 16 Filed: 04/22/21 Page 2 of 3 - Page ID # 93




requiring two additional extractions, McAlphin v. Toney, 281 F.3d 709, 710-11 (8th
Cir. 2002). However, the Eighth Circuit has held that a general assertion that
defendants were trying to kill the plaintiff by forcing him to work in extreme weather
conditions despite his blood pressure condition, was insufficient to invoke the
exception to § 1915(g) absent specific fact allegations of ongoing serious physical
injury, or of a pattern of misconduct evidencing the likelihood of imminent serious
physical injury. Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003).

       Mumin responded the court’s show-cause order on February 18, 2021, by
filing a motion for leave to proceed in forma pauperis. (See Filing 13.) Mumin
alleges he “is under imminent danger of serious physical injury because he is housed
with several prisoners in housing unit 6 [at the Nebraska State Penitentiary (“NSP”)]
that are currently infected with the virus Covid-19, or have been infected and
quarantined, and some have been infected on more than one occasion and
quarantined.” (Filing 13, ¶ 1.) Mumin identifies one prisoner who “sleeps right next
to [him] in unit 6,” and “was the first to contract [the virus] and [be] quarantined.”
(Filing 13, ¶ 16.) It is not alleged that such prisoner was infectious when the
complaint was filed, or at the current time.

       While the court understands Mumin's general concern about the COVID-19
virus, “speculation about the mere possibility that he will become infected by the
virus does not constitute imminent danger.” Paige v. Washington, No. 1:20-CV-629,
2020 WL 4558735, at *6 (W.D. Mich. Aug. 7, 2020). See also Brooks v. Harris Cty.
Sheriff's Office, No. CV H-20-2748, 2020 WL 5096527, at *1 (S.D. Tex. Aug. 28,
2020) (“Although he expresses a general fear based on the coronavirus, general
allegations that are not grounded in specific facts which indicate that serious physical
injury is imminent are not sufficient to invoke the exception to § 1915(g).” (internal
quotation omitted)); Talbert v. Well Path, No. CV 20-3401, 2020 WL 4815828, at
*1 (E.D. Pa. Aug. 19, 2020) (“Rank speculation of contracting COVID-19 does not
constitute imminent danger of serious physical injury to meet Congress's exception
to the filing bar under 28 U.S.C. § 1915(g) and to proceed without paying the filing
fees.”); Littlejohn v. Whitmer, 2020 WL 1685310, at *3 (W.D. Mich. April 7, 2020)
(plaintiff failed to allege imminent danger where the conditions of confinement did
not place him in any greater risk than the general public and did not claim a
particularized risk of imminent physical harm); Johnson v. Wilcher, No. CV420-
                                           2
  4:21-cv-03004-RGK-PRSE Doc # 16 Filed: 04/22/21 Page 3 of 3 - Page ID # 94




089, 2020 WL 2064935, at *2 (S.D. Ga. Apr. 28, 2020) (imminent danger exception
to section 1915(g) did not apply based on a general fear of contracting COVID-19
in the prison).

       Thus, Mumin’s allegations of potential exposure to COVID-19 do not
demonstrate an imminent danger of serious physical injury to avoid the three strikes
bar of § 1915(g). See Cole v. Nieman, No. 4:20CV3074, 2020 WL 5545398, at *3
(D. Neb. Sept. 16, 2020). Because Mumin has not paid the $402.00 filing and
administrative fees, and for lack of good cause shown, his claims are dismissed
without prejudice, and he shall no longer be a party to this action.

      IT IS THEREFORE ORDERED that;

      1.     Plaintiff Dukhan Mumin’s motion for leave to proceed in forma
pauperis (Filing 13) is denied.

      2.      Plaintiff Dukhan Mumin’s claims are dismissed without prejudice, and
he shall no longer be a party to this action.

      Dated this 22nd day of April, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         3
